DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.	Claims 1-18, 21 and 22 are pending.  Claims 1, 10 and 18 are independent and currently amended.  Claims 19 and 20 are canceled.  Claims 21 and 22 are added.  Amendments to the claims are accepted.

3.	Three IDS submitted on 10/13/2021 has been considered.

Response to Arguments

4.	Applicant's arguments filed on 9/1/2021 have been fully considered; however, they are not persuasive based on new ground(s) of rejection that is necessitated by the amendment.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 8-12, 15-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable by Chillappa (US PG Pub. 2016/0381030) in view of Chakrabarti (US PG Pub. 2016/0164728).
As regarding claim 1, Chillappa discloses A computer-implemented method comprising: 
	receiving, by a first network device in a network, data originated from an Internet-of-Things (IoT) device [para. 10 and 33; receiving identifying information of the IoT device]; 
identifying a device type of the IoT device by analyzing data packets of the received data [para. 10 and 33; receiving identifying information of the IoT device]; 
obtaining, by the first network device, a device profile for the IoT device, the device profile being used for provisioning the IoT device to access the network [para. 34; collecting constraint profile for the IoT device]; and 
provisioning the IoT device using the device profile, wherein the provisioning comprises identifying a constrained application protocol (CoAP) parameter in the device profile [para. 41; automatically provisioning the IoT device, using the constraint profile, with specific firewall rules that limits its communications].  
	Chillappa does not explicitly disclose that the provisioning comprises identifying a tunneling attribute in the device profile.  However, Chakrabarti discloses it [para. 63; identifying policy information for creating GTP tunnel].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Chillappa’s provision to further comprise identifying a tunneling information, as disclosed by Chakrabarti, in order to establish the tunnel per Gateway or per service type [Chakrabarti para. 63].
	Chillappa and Chakrabarti further disclose creating a tunnel using the tunneling attribute, wherein the tunnel is between the first network device and a second network device for transmitting the data received from the IoT device [Chakrabarti para. 61, 69 and 75; creating GTP tunnel based on policy information]; and 
creating a CoAP connection to the IoT device using the CoAP parameter is used to zero touch provision one or more device attributes of the IoT device [Chillappa para. 41; enforcing the IoT device, using the constraint profile, to limit its communications only to the appropriate known legitimate domains, ports, direction of communication or even communication content].

As regarding claim 2, Chillappa does not disclose The computer-implemented method of Claim 1, further comprising: transmitting, by the first network device to the second network device, a request to create the tunnel between the first network device and the second network device for transmitting the data from the IoT device; receiving, by the first network device from the second network device, a confirmation that the tunnel between the first network device and the second network device for transmitting the data from the IoT device has been created; and transmitting the data received from the IoT device from the first network device to the second network device using the tunnel.  However, Chakrabarti discloses it [para. 62-63 and 83; communicating, by MARS service 114, data origintated from all the IoT devices to the operator 108 via a single GTP tunnel].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Chillappa’s system to further comprise the missing claimed features, as disclosed by Chakrabarti, in order to allow low power gateway device without a SIM to authenticate with a mobile network.  As a result, telecom operators have a method to account for the data from IOT devices connected to these low powered device gateways without SIMs and they can offer or monetize services for these IoT devices and networks [Chakrabarti para. 37].

As regarding claim 3, Chillappa does not disclose The method of claim 1, wherein the first network device comprises a network switch.  However, Chakrabarti discloses it [para. 68; an edge switching device].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Chillappa’s first network device to further comprise network switch, as disclosed by Chakrabarti, as one of several alternatives network devices if one so desires. 
Chakrabarti further discloses the second network device is a network controller [para. 64; controller controlling the network], the network switch deployed at -24-HPE Record ID: 90601526an edge segment of the network [para. 68; an edge switching device].  

4, Chillappa further discloses The method of claim 1, wherein obtaining the device profile comprises retrieving the device profile from storage in a memory of the first network device [para. 34; obtaining default constraint profile from the router component].  

As regarding claim 8, Chillappa further discloses The method of claim 1, wherein provisioning the IoT device using the device profile comprises configuring the ToT device to communicate over the network via the first network device and the second network device [para. 41; automatically provisioning the IoT device, using the constraint profile, with specific firewall rules that limits its communications to the appropriate known legitimate domains].  

As regarding claim 9, Chakrabarti discloses The method of claim 1, wherein the tunneling attribute comprises a device- tunneled-redirect instruction for creating the tunnel between the first network device and the second network device [para. 62-63 and 83; creating GTP tunnel by MARS service 114 using instruction for creating the tunnel].  

As regarding claim 10, Chillappa discloses A system comprising: 
a memory comprising instructions [para. 21; memory containing code]; and 
one or more processors [para. 21; processor] configured to execute the instructions to: 
receive, by a network device in a network, data originated from an Internet-of-Things (IoT) device [para. 10 and 33; receiving identifying information of the IoT device]; 
Chillappa does not explicitly disclose the network device comprising a network switch.  However, Chakrabarti discloses it [para. 68; an edge switching device].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Chillappa’s network device to further comprise network switch, as disclosed by Chakrabarti, as one of several alternatives network devices if one so desires. 
Chillappa further discloses identify a type of the IoT device by analyzing data packets of the received data [para. 10 and 33; receiving identifying information of the IoT device]; 
obtain, by the network switch, a device profile for the IoT device, the device profile being used for provisioning the IoT device to access the network [para. 34; collecting constraint profile for the IoT device]; and  -25-HPE Record ID: 90601526 
provision the IoT device using the device profile, wherein the provisioning comprises identifying a constrained application protocol (CoAP) parameter in the device profile [para. 41; automatically provisioning the IoT device, using the constraint profile, with specific firewall rules that limits its communications].  
Chillappa does not explicitly disclose that the provisioning comprises identifying a tunneling attribute in the device profile.  However, Chakrabarti discloses it [para. 63; identifying policy information for creating GTP tunnel].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Chillappa’s provision to further comprise identifying a tunneling information, as disclosed by Chakrabarti, in order to establish the tunnel per Gateway or per service type [Chakrabarti para. 63].
Chillappa and Chakrabarti further disclose limitations create a tunnel using the tunneling attribute, wherein the tunnel is between the first network device and a second network device for transmitting the data received from the IoT device [Chakrabarti para. 61, 69 and 75; creating GTP tunnel based on policy information]; and 
create a CoAP connection to the IoT device using the CoAP parameter is used to zero touch provision one or more device attributes of the IoT device [Chillappa para. 41; enforcing the IoT device, using the constraint profile, to limit its communications only to the appropriate known legitimate domains, ports, direction of communication or even communication content].

As regarding claim 11, Chakrabarti disclose The system of claim 10, wherein the one or more processors are further configured to execute instructions, which when executed, cause the one or more processors to: 
transmit, by the network switch to the network controller, a request to create the tunnel between the network switch and the network controller for transmitting the data from the IoT device; receive, by the network switch from the network controller, a confirmation that the tunnel between the network switch and the network controller for transmitting the data from the IoT device has been created; and transmit the data received from the IoT device from the network switch to the network controller using the tunnel [para. 62-63 and 83; communicating, by MARS service 114, data origintated from all the IoT devices to the operator 108 via a single GTP tunnel].  

As regarding claim 12, Chillappa and Chakrabarti disclose The system of Claim 10, wherein the instruction to obtain the device profile comprises retrieve the device profile from storage in a memory of the network switch [Chillappa para. 34; obtaining default constraint profile from the router component modified with Chakrabarti’s switch].  

As regarding claim 15, Chillappa further discloses The system of claim 10, wherein the instruction to provision the IoT device -26-HPE Record ID: 90601526 using the device profile comprises configure the IoT device to communicate over the network via the network switch and the network controller [para. 41; automatically provisioning the IoT device, using the constraint profile, with specific firewall rules that limits its communications to the appropriate known legitimate domains].  

As regarding claim 16, Chakrabarti further discloses The system of claim 10, wherein the instruction to identify the tunneling attribute comprises add, by the network switch, the tunneling attribute to the device profile [para. 62-63 and 83; creating GTP tunnel by MARS service 114 using instruction for creating the tunnel].  

As regarding claim 17, Chakrabarti further discloses The system of claim 10, wherein the tunneling attribute comprises a device- tunneled-redirect instruction for creating the tunnel between the network switch and the network controller [para. 62-63 and 83; creating GTP tunnel by MARS service 114 using instruction for creating the tunnel].  
As regarding claim 18, Chillappa discloses A non-transitory machine-readable storage medium comprising computer executable instructions stored thereon that, when executed by one or more processors within a network switch, cause the one or more processors to: 
receive data originated from an Internet-of-Things (IoT) device [para. 10 and 33; receiving identifying information of the IoT device]; 
identify a type of the IoT device by analyzing data packets of the received data [para. 10 and 33; receiving identifying information of the IoT device]; 
obtain a device profile for the IoT device, the device profile being used for provisioning the IoT device to access the network [para. 34; collecting constraint profile for the IoT device]; 
provision the IoT device using the device profile, wherein the provisioning comprises identifying a constrained application protocol (CoAP) parameter in the device profile [para. 41; automatically provisioning the IoT device, using the constraint profile, with specific firewall rules that limits its communications].  
Chillappa does not explicitly disclose that the provisioning comprises identifying a tunneling attribute in the device profile.  However, Chakrabarti discloses it [para. 63; identifying policy information for creating GTP tunnel].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Chillappa’s provision to further comprise identifying a tunneling information, as disclosed by Chakrabarti, in order to establish the tunnel per Gateway or per service type [Chakrabarti para. 63].
Chillappa and Chakrabarti further disclose limitations create a tunnel using the tunneling attribute, wherein the tunnel is between the first network device and a second network device for transmitting the data received from the IoT device [Chakrabarti para. 61, 69 and 75; creating GTP tunnel based on policy information]; and 
create a CoAP connection to the IoT device using the CoAP parameter is used to zero touch provision one or more device attributes of the IoT device [Chillappa para. 41; enforcing the IoT device, using the constraint profile, to limit its communications only to the appropriate known legitimate domains, ports, direction of communication or even communication content].

As regarding claim 21, Chillappa and Chakrabarti further disclose The non-transitory machine-readable storage medium of claim 18, wherein the instructions further cause the one or more processors to:
transmit, by the network switch to the network controller, a request to create the tunnel between the network switch and the network controller for transmitting the data from the IoT device; receive, by the network switch from the network controller, a confirmation that the tunnel between the network switch and the network controller for transmitting the data from the IoT device has been created; and-27-HPE Record ID: 90601526 transmit the data received from the IoT device from the network switch to the network controller using the tunnel [Chakrabarti para. 62-63 and 83; communicating, by MARS service 114, data origintated from all the IoT devices to the operator 108 via a single GTP tunnel].

As regarding claim 22, Chillappa and Chakrabarti further disclose The computer-implemented method of claim 1, wherein the provisioning the IoT device further comprises:
terminating a transmittance of user datagram protocol (UDP) packets from the IoT device [Chakrabarti para. 69 and 96]; and
implementing a transmittance of user datagram protocol (UDP) packets from the IoT device [Chakrabarti para. 69 and 96].

8.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable by Chillappa (US PG Pub. 2016/0381030) in view of Patel (US PG Pub. 2019/0065352).
As regarding claim 5, Chillappa further discloses The method of claim 1, wherein obtaining the device profile comprises downloading the device profile from a device profile database of a central management server [para. 34; obtaining constraint profile from the database].
Chillappa does not discloses downloading data via a secure networking protocol.  However, Patel discloses it [para. 63].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Chillappa’s downloading data to further comprise downloading data via a secure network protocol, as disclosed by Patel, in order to secure data during transmission. 

As regarding claim 6, Patel further discloses The method of claim 5, wherein downloading the device profile comprises transmitting a REpresentational State Transfer (REST) query to the central management server via the secure networking protocol [para. 63].  

As regarding claim 7, Patel further discloses The method claim 6, wherein the secure networking protocol is a Hypertext Transfer Protocol Secure (HTTPS) protocol [para. 63].  

9.	Claims 13 and 14 and are rejected under 35 U.S.C. 103 as being unpatentable by Chillappa (US PG Pub. 2016/0381030) in view of Chakrabarti (US PG Pub. 2016/0164728) and further in view of Patel (US PG Pub. 2019/0065352).
As regarding claim 13, Chillappa and Chakrabarti disclose The system of claim 10, wherein the instruction to obtain the device profile comprises download the device profile from a device profile database of a central management server [Chillappa para. 34; obtaining constraint profile from the database]. 
Chillappa and Chakrabarti do not discloses downloading data via a secure networking protocol.  However, Patel discloses it [para. 63].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Chillappa and Chakrabarti’s downloading data to further comprise downloading data via a secure network protocol, as disclosed by Patel, in order to secure data during transmission. 

As regarding claim 14, Patel further discloses The system of claim 13, wherein the instruction to download the device profile comprises transmit a REpresentational State Transfer (REST) query to the central management server via the secure networking protocol [para. 63].  


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG P TRUONG/
Examiner, Art Unit 2433  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433